259 S.E.2d 911 (1979)
DAVIDSON AND JONES, INC.
v.
COUNTY OF NEW HANOVER
v.
Frank I. BALLARD, Herbert P. McKim and Robert W. Sawyer, t/d/b/a Ballard, McKim & Sawyer, Waff Brothers, Inc., Raymond International, and Soil and Material Engineers, Inc. and
Robert E. Lasater and Robert P. Hopkins, t/d/b/a Lasater-Hopkins.
Supreme Court of North Carolina.
September 10, 1979.
Manning, Fulton & Skinner, Marshall, Williams, Gorham & Brawley, for Davidson & Jones, plaintiff.
Stevens, McGhee, Morgan & Lennon, for County of New Hanover, defendant.
Hogue, Hill, Jones, Nash & Lynch, for Frank I. Ballard, Herbert P. McKim and Robert W. Sawyer, t/d/b/a Ballard, McKim & Sawyer.
Maupin, Taylor & Ellis, Granville A. Ryals, for Waff Brothers, Inc.
Crossley & Johnson, for Raymond International.
Reynolds & Howard, for Soil & Material Engineers, Inc.
Young, Moore, Henderson & Alvis, for Lasater and Hopkins.
Miller, Johnston, Taylor & Allison, Trotter, Bondurant, Griffin, Miller & Hishon, for Associated General Contractors.
Tharrington, Smith & Hargrove, for American Institute of Architects.
Petition by several third party defendants for discretionary review under G.S. § 7A-31, 41 N.C.App. 661, 255 S.E.2d 580. Denied.